ACCEPTED
                                                                                           05-14-01238-CR
                                                                                 FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                       4/3/2015 5:30:43 PM
                                                                                                LISA MATZ
                                                                                                    CLERK

                             NO. 05-14-01238-CR
                        [TRIAL COURT NO. F14-00302-J]
                                                                     FILED IN
                                                              5th COURT OF APPEALS
ROBERTO ARNOLDO MARTINEZ                      §      IN THE COURT   OF APPEALS
                                                                  DALLAS,  TEXAS
                                                              4/3/2015 5:30:43 PM
VS.                                           §        FOR THE FIFTHLISADISTRICT
                                                                         MATZ
                                                                      Clerk

THE STATE OF TEXAS                            §            OF TEXAS AT DALLAS

              STATE’S MOTION TO EXTEND THE TIME FOR
                      FILING THE STATE’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW the State of Texas, through the Criminal District Attorney of
Dallas County, and files this Motion to Extend the Time for Filing the accompanying
State’s Brief until April 3, 2015, and would show the following:

                                         I.

      On September 17, 2014, a jury convicted appellant of failure to register as a sex
offender enhanced by a prior conviction in the Criminal District Court No. 3. The jury
assessed punishment at seven (7) years’ imprisonment. Appellant timely filed a notice
of appeal.

       Appellant’s brief was filed with this Court on February 26, 2015. The State’s
brief was due March 28, 2015.

                                        II.

      This case has not yet been set for submission. No prior extensions have been
granted to the State in this case.




                                              1
                                             III.

     Due to other assignments, this attorney was unable to complete the
accompanying brief until today. Tthe State respectfully requests that the time for filing the
State’s brief be extended until April 3, 2015.

                                            IV.

       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that the
time for filing the accompanying State’s brief be extended six (6) days until April 3, 2015.

                                             Respectfully submitted,




                                             LARISSA T. ROEDER
                                             ASSISTANT DISTRICT ATTORNEY
                                             STATE BAR NO. 24010357
                                             FRANK CROWLEY COURTS BLDG, LB 19
                                             DALLAS, TEXAS 75207-4399
                                             (214) 653-3636

    CERTIFICATE OF SERVICE AND WORD-COUNT COMPLIANCE

      I hereby certify that a true copy of this motion has been served on, Assistant
Public Defender Julie Woods, attorney for appellant, via electronic service at
Julie.Woods@dallascounty.org on April 3, 2015. I further certify that this document
contains 306 words, inclusive of all contents.




                                                    LARISSA T. ROEDER




                                              2